Citation Nr: 1733841	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-33 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent prior to August 1, 2012; and, to a rating in excess of 30 percent beginning August 1, 2012, for residuals of cold injury to the right foot. 

2.  Entitlement to a rating in excess of 10 percent prior to August 1, 2012; and, to a rating in excess of 30 percent beginning August 1, 2012, for residuals of cold injury to the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1987 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that in June 2010, the Veteran submitted a timely notice of disagreement (NOD) with the denial of the issues of entitlement to service connection for bilateral leg pain and low back pain.  In the Veteran's December 2011 substantive appeal, the Veteran specifically limited his appeal to the issues of entitlement to service connection to increased ratings for residuals of cold injuries to the right and left foot.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement in July 2016 withdrawing the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to increased ratings for residuals of cold injuries to the right and left foot are met.  38 U.S.C. §§ 7105(a), 7108 (2016); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely substantive appeal.  38 U.S.C. § 7105(a) (2016); 38 C.F.R. § 20.200 (2016).  A substantive appeal may be withdrawn in writing by an appellant or representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the denial of entitlement to increased ratings for residuals of cold injuries to the right and left foot in the March 2010 rating decision.  In December 2011, the Veteran perfected an appeal of those issues.

In a written statement received in July 2016, the Veteran expressed his desire to withdraw the appeal.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2016).


ORDER

The appeal is dismissed.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


